Citation Nr: 1132043	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing at the RO in Waco, Texas in February 2011.  This transcript has been associated with the file.

Also at the February 2011 Board hearing, the Veteran indicated he was going to submit additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that the Veteran's representative raised the issue of entitlement to service connection for various neurological disabilities including radiculopathy and numbness .  See January 2011 Informal Hearing Presentation.  However, the issues of service connection for neurological disabilities other than radiculopathy of the left leg and foot and numbness of the left hand and arm as secondary to a service-connected lumbar spine disability, and whether new and material evidence has been received to reopen a claim entitlement to service connection for radiculopathy of the left leg and foot and numbness of the left hand and arm have not been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his lumbosacral strain.  

The Board observes that the Veteran was given a VA examination in July 2007.  At this examination, the Veteran reported he suffered from constant, sharp, low to mid back pain.  The examiner recorded the Veteran's range of motion and reviewed x-rays of his lumbar spine.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

At his February 2011 Board hearing, the Veteran testified that his lumbar spine disability had worsened since the July 2007 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Also, under the Veterans Claims Assistance Act (VCAA) the VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); see Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  In this case, the Veteran should be provided notice on how to substantiate a claim for an increased evaluation.  

The Board further notes that the most recent VA treatment records in the claims file are from April 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from April 2008 through the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from April 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  All efforts to obtain additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Provide the Veteran with amended VCAA notice of how to substantiate a claim for an increased evaluation.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

3. Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected lumbosacral strain.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to favorable ankylosis of the entire thoracolumbar spine

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's lumbosacral strain is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's lumbosacral strain on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.	After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

